                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BARBARA PERRY,

                         Plaintiff,                                      4:18CV3128

        vs.
                                                                           ORDER
ZOETIS LLC,

                         Defendant.


        This matter is before the Court following a telephone conference held with counsel for the
parties on December 20, 2019. In accordance with the matters discussed during the telephone
conference,

       IT IS ORDERED as follows:

              1)   The pretrial conference is cancelled and will be rescheduled at a later date.

              2)   The deadline for filing motions to dismiss and motions for summary judgment
                   is extended to February 7, 2020.

              3)   Within 7-days after the Court rules on all dispositive motions the parties shall
                   contact chambers of the undersigned magistrate judge to schedule a telephone
                   conference to discuss settlement status and the scheduling of a pretrial
                   conference and trial.

       Dated this 20th day of December, 2019.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
